The prisoner being brought before the Court to receive sentence,
M’Kean, Chief Justice,
addressed him to the following effect:
Cornelius Sweers :—After a fair and full trial, you have been convicted of the crime of Forgery, upon two indictments, by a Special Jury of your country. The offence stated in the first indictment, is that of altering a receipt given by Margaret Duncan; and the charge contained in the second indictment, is that of forging a receipt, purporting to be the receipt of Adam Foulke. Your council have taken several exceptions to the form and substance of these indictments, upon a motion in arrest of judgment.
The first exception was, “that, at the time of the offence charg-“ed, the United States were not a body corporate known in law.” But the Court are of a different opinion. From the moment of their association, the United States necessarily became a body corporate; for, there was no superior from whom that character could otherwise be derived. In England, the king, lords, and commons, are certainly a body corporate; and yet there never was any charter or statute, by which they were expressly so created. An indictment, however, may be sufficiently maintained upon “an intent to de-“ceive my liege subjects;" and to that purpose there is a positive authority, not referred to by the council, where a person was indicted, for having in his custody a piece of base metal, in the similitude of a six-pence, knowing it to be base, with intent to defraud the liege subjects &c.
The second exception was, “that the charges in the indictments, “were not direct and positive, but only argumentative." On this point we cannot hesitate to declare, that the charges appear to us to be as direct and positive, as it was possible to express them.
The third exception was, “that the indictments do not charge “that any person was actually defrauded.” But in the King versus Webb 2 Ld. Ray. 1461, all the Judges declared, that if the cheat be prejudicial, that is, of such a nature as may prejudice, an indic*45tment would well lie. In the case of forgery, properly so called, which includes only records, deeds, wills, or public instruments, it may, perhaps, be necessary that some person should be actually prejudiced. This rule, however, does not extend to cheats of the present description; in which it is sufficient, that the act be of a prejudicial nature.
Upon the whole, we are of opinion, that your conviction has been legal, as well as just; and, therefore, it only remains to pronounce the sentence of the Court.
Sentence, on the first indictment:—A fine of £. 70. and imprisonment until the 4th of July, the anniversary of American Independence.
Sentence, on the second indictment:—A fine of £. 1020. Imprisonment until the next annual election for Pennsylvania, and standing in the pillory for one hour.